Title: To Benjamin Franklin from Robert R. Livingston, 21 November 1782
From: Livingston, Robert R.
To: Franklin, Benjamin



SirPhiladelphia 21st. Novr. 1782
Congress a few days since passed the enclosed Resolution No. 1. by which they have added Mr Jefferson to the Commission for concluding a peace; the established character of this Gentleman gives me reason to hope, that his appointment will be very acceptable to you, and the other Gentlemen in the Commission, I have not yet learned, whether he will take the task upon him, but I have reason to beleive he will, the death of his Wife having lessened in the opinion of his friends the reluctance which he has hitherto manifested to going abroad— I think it would be proper to make a formal anunciation of this Resolution to the Court of France. You will naturally give such a representation of Mr. Jefferson’s character as will secure to him there, that esteem and confidence which he justly merrits— The Resolution No. 2. needs no comment, or if it does Mr Morris will prove the abler Commentator, I resign the task to him.
For what end is the shew of Negotiation kept up by England, when peace upon the only terms he can possible expect to obtain it is far from her heart— Her Ministers I suppose, like some ministers of the Gospel, who are unwilling to quit the pulpit, when they have tired out their hearers, expect to keep the People together by calling out at every period “now to conclude” while they continue the same dull tale for want of skill to wind it up. The French Army are at Providence at a loss which Way to move ‘till they receive further orders from home: all of them seem prepared to embark except the Legion which is to remain for the present. The fleet are still at Boston. By accounts from Jamaica we learn that the British have recovered most of their settlements on the Bay—some attention will I hope be paid in the treaty of peace to secure to us the share we formerly had in the Logwood Trade it was a valuable remittance to us, and the low price at which we were enabled to sell renders it important to other nations that we should not be excluded from furnishing it as usual— You will find by the enclosed paper, that Mr. Burgess an English Merchant was not permitted to settle at Boston and obtain the rights of Citizenship upon the principles which must be alarming to England, it shews at the same time the respect that is paid to the resolutions of Congress notwithstanding all that has been said and written to prove the contrary— I am, Sir with great Respect and Esteem your most obedt. humble Servant
Robt R Livingston


PS I forgot to mention that I am solicited by Mr. Barlow to transmit you proposals for printing a work of his, which you will find described in the enclosed proposals, as they are accompanied with a specimen of his poetry which is as much as I have seen of it—you will judge yourself how far it deserves the patronage he wishes you to give it.
The Honorable Benjn. FranklinNo. 21.

